Luke, J.
1. Where, in a suit upon a promissory note, the debtor shows that he paid a part of it to a supposed agent of the holder of the note, but fails to show that the supposed agent produced the note at the time of payment, or that the money so collected ever reached the owner of the note, or that the alleged' agent had specific authority to collect trie note, no valid defense of partial payment is shown. Dibble v. Law, 141 Ga. 364 (80 S. E. 999), and cases there cited; Civil Code (1910), § 3578.
2. For none of the reasons assigned did the court err in directing a verdict for the plaintiff.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.